Citation Nr: 1718296	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a compensable rating for residual scars hidden in eyebrow above right eye, hidden in crease below right eye, hidden in eyebrow above left eyebrow, hidden in crease below left eye, and from tracheotomy. 

2. Entitlement to a disability rating in excess of 20 percent for status post right foot fracture with failed fusion of the interphalangeal joint and degenerative arthritis.

3. Entitlement to a disability rating in excess of 10 percent for status post left ankle fracture with internal fixation and degenerative joint disease. 

4. Entitlement to a disability rating in excess of 10 percent for residuals of a right hip dislocation.


5. Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1987 to June 1988.

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. A Notice of Disagreement (NOD) was received in April 2011, and a Statement of the Case (SOC) was issued in November 2011. In November 2011, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of these issues. 

In October 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is associated with the Veteran's claim file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The issues of the entitlement to: (1) a rating in excess of 20 percent for the right foot disability; (2) a rating in excess of 10 percent for the left ankle disability; (3) a rating in excess of 10 percent for the right hip disability; and (4) TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's tracheotomy scar results in pain.


CONCLUSION OF LAW


The criteria are met for an initial 10 percent evaluation for a tracheotomy scar. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The Veteran's claim for an initial compensable rating for residual scars hidden in eyebrow above right eye, hidden in crease below right eye, hidden in eyebrow above left eyebrow, hidden in crease below left eye, and from tracheotomy arises from disagreement with the initial evaluation that was assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The record contains the VA, and service treatment records; the Veteran's statements; and reports of VA examinations. The Veteran was provided a VA medical examination for his increased rating claims in August 2009.  The examination report is adequate for rating purposes because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating for Scars

The Veteran has been assigned a noncompensable rating for his scars effective from May 5, 2005, under Diagnostic Code 7804. The Veteran seeks an increased initial rating.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505  (2007). In evaluating increased rating claims staged ratings must be considered. Id. at 509-10. 

Individual disabilities are assigned separate diagnostic codes. 38 C.F.R. § 4.27 (2014). When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2014). In addition, consideration must be given to increased evaluations under other potentially applicable diagnostic codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful. A 20 percent evaluation is warranted for three or four scars that are unstable or painful. A 30 percent evaluation is warranted for five or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014). Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.

Lay statements and testimony provided by the Veteran at his October 2016 hearing indicate that the Veteran's tracheotomy scar can be painful to the touch. Although the pain is not constant, the Veteran indicated that at times the scar becomes pink and tender to exterior touch. Additionally, he indicated that it bothers him when swallowing at times. The Board notes that the most recent examination of record in April 2010 stated that the scar was not painful. However, the Board finds the Veteran competent to report sensations of pain at the site of his tracheotomy scar. 

Based on the evidence of record the Board finds that the Veteran's symptomatology warrants a 10 percent disability rating for his tracheotomy scar under Diagnostic Code 7804. The Veteran is not entitled to a higher rating under Diagnostic Code 7804 because the Veteran while he does have more than one scar, none of the Veteran's scars is unstable and there is no indication from the Veteran or the record that he experiences pain from the other scars. The record fails to show that any of the Veteran's scars experience a loss of skin and therefore they are not unstable. The Veteran's lay statements of pain to his tracheotomy scar are deemed credible, and are of significant weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Thus, the Veteran's complaints of pain to his tracheotomy scar throughout the appeal period warrants a 10 percent disability rating.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

An initial 10 percent rating, but no higher, for a tracheotomy scar is granted.

REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

In assessing the overall impairment of the right foot, left ankle, and right hip disabilities, the Veteran was last provided a VA examination in August 2009. Subsequent to the August 2009 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. After reviewing the VA foot, ankle, and hip examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia. As the previous VA foot, ankle, and hip examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.

The issue of entitlement to a TDIU is inextricably intertwined with the claim discussed above. Specifically, any increased evaluation of the Veteran's service-connected foot, ankle, and hip disabilities could impact the Veteran's claim of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined). Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.

Lastly, in a May 2014 rating decision, the RO denied service connection for a left knee condition.  The Veteran filed a notice of disagreement in June 2014, in which he contested the denial of that claim.  However, as the Veteran has not been furnished a statement of the case that addresses the left knee claim, a remand is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a statement of case that addresses the discrete issue of service connection for a left knee condition.  The AOJ should return this issue to the Board only if the Veteran files a timely substantive appeal.

2. Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for the service-connected right foot fracture with failed fusion of the interphalangeal joint and degenerative arthritis, left ankle fracture with internal fixation and degenerative joint disease, and for residuals of a right hip dislocation. The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination by an appropriate examiner so as to determine the level of impairment due to his service-connected right foot fracture with failed fusion of the interphalangeal joint and degenerative arthritis, left ankle fracture with internal fixation and degenerative joint disease, and residuals of a right hip dislocation.

? The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should note in the examination report that the claims folder and the Remand have been reviewed.

? All studies and tests needed to ascertain the status of the service-connected right foot fracture with failed fusion of the interphalangeal joint and degenerative arthritis, left ankle fracture with internal fixation and degenerative joint disease, and residuals of a right hip dislocation, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

? Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected right foot fracture with failed fusion of the interphalangeal joint and degenerative arthritis, left ankle fracture with internal fixation and degenerative joint disease, and residuals of a right hip dislocation, on his activities of daily living.

? In particular, the examiner should describe what types of activities would be limited because of the service-connected right foot fracture with failed fusion of the interphalangeal joint and degenerative arthritis, left ankle fracture with internal fixation and degenerative joint disease, and residuals of a right hip dislocation, and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

? The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

? The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right and left feet, right and left ankles, and right and left hips as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.

? The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right foot fracture with failed fusion of the interphalangeal joint and degenerative arthritis, left ankle fracture with internal fixation and degenerative joint disease, residuals of a right hip dislocation.

? With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right foot, left ankle, and right hip and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

? The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

? If the severity of the manifestation cannot be quantified, the examiner should so indicate.

? The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the right foot, left ankle, and right hip are used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected right foot fracture with failed fusion of the interphalangeal joint and degenerative arthritis, left ankle fracture with internal fixation and degenerative joint disease, and  residuals of a right hip dislocation, the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

? The examiner is requested to identify the presence, or absence of ankylosis of the right foot, left ankle, and right hip. If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the right knee joint is ankylosed.

? The examiner should identify any nerves and muscle groups affected and state whether the level of impairment is best characterized as mild, moderate, moderately severe, or severe.

? If any nerve involvement is wholly sensory, the examiner should so indicate.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claim for an increased rating for right foot fracture with failed fusion of the interphalangeal joint and degenerative arthritis, left ankle fracture with internal fixation and degenerative joint disease, and residuals of a right hip dislocation.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be allowed an appropriate period of time for response. The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).


Department of Veterans Affairs


